                   Case 3:20-cv-00265-FM Document 18 Filed 03/22/21 Page 1 of 3



AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT                                                '
                                                                                                                     .Y;.
                                                                  for the
                                                                                                                     (
                                                        Western District of Texas     'V

                                                                                                                                C

                    BRANDON CALLIER                                                                                         L




                            P1aints)
                                V.                                          Civil Action No. EP-20-CV-0265
    STUDENT LOAN DOC, a Nevada Corporalion,
  JOSHUA RYAN, ALEXANDER BYKHVOSKY, and
   ALEX GOLD HOLDINGS, LLC, a Nevada Umited
      UabsIiIy Company, and JOHN DOES 1-4
                           Defrndant(s)



                                                     SUMMONS IN A CIVIL ACTION
To: (Defendani s name    and adlre&s)
                                        ALEX GOLD HOLDINGS, LLC
                                        3555 PECOS MCLEOD
                                        LAS VEGAS, NEVADA 89121




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)
are the United States or a United States agency, or officer
                                                   an       or employee  of the  United States   described
                                                                                                             -
                                                                                                          or 60 days if you
                                                                                                             in Fed. R. Civ.
P. 12 (aX2) or (3)you must serve on the plaintiff an answer to the  attached  complaint   or  a motion  under    Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served   on  the plaintiff or plaintiff's  attorney,
whose name and address are: BRANDON CALLIER
                                                Pro Se
                                        Plaintiff,

                                        6336 Franklin Trail Drive
                                        El Paso, TX 79912
                                        CALLIER74@GMAIL.COM
                                        915-383-4604

          If you fail to respond, judgment by default will be entered against you for the reliefdemanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLER1AJOFCOURT
                                                                                                         AJEANETTE J CLACK
Date:              01/04/2021
                                                                                           ignature of    or Deputy Clerk
              Case 3:20-cv-00265-FM Document 18 Filed 03/22/21 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                                                                                  lr the
                                                                  Weter-n 1)istrici ot [exas



                         RRAJflO\ ('MIJF.R
                                     f'i;w /1
                                                                                                   ii   Aetii'n   No EP.2t)t-O2(,


                   S (II)Vj' LOAf' I)(K..                         et.   sI.

                                    I)i'I       is.inF




                                                             FF1 DAVIT               OF S:Rv ICE

1.   J;neRe 4retoji.        be,ni, dLlh,                 svorn.   %taLe:



I    am   not a    parts to or interested in the tnhtcnine ot'ihis uii


I r eei'.ed the I IIowtn dtinwnt on FeE tua:'v I t. 21) I ai 2:    pin. I served these doenimmis on
 Alec (sold Holdings. LL(' in IE< on March       . 2H2 at ft am at 27 CaIk Mtis. Dorasits. PR
                                                                              1       1




                    the fdlluwntg th senmeors to Alexander Bvkhvoky who as Registered Agciit
                                                                                                  is
  IHsTh 1w
                                                                         Alex (iokl Holdings, I I ('
.tnthorwed b appoillilnetli or 1w law to receice er icC cit pro.ess lot'

 Sunuritso'.
      n'icndd ( omplaint and                4   'i   i    (ovet    Sheet


        hJitioniI I  )c'  (11IOB

    I iiN.tuicd  a  1Ii4sIuraph  sil Hvkhns'ok online and \eiit to the address provided t )nec in location 1
    rcali,ed that the I4vkho osk lr cc in a pri ate community that has several compIees
                                                                                              inside,


            first gate 451 the cornple%.. Paseos de 1)oi'jdo. idemgt,ed myself as a process ser ci and
                                                                                                        the
     \t the                                                                               I


                                                                            which      Lalled Pasco dcl  Sol,
      tiard iranted aCcess. I then enI to the second iaIe ot' the eompks.           is

                                                                                                    \"isit to the
       hch jc where ('alIe Meti is located. identified myself and explained the purpose cit the
     guard who asked mc to cintit'iu the tunic iii the rsidcnt. and was then granted
                                                                                        access,


     t.ne     in (alIc   Mtis   iutid the COITCCI home lnsid the earagc.
                                I                                            hsencd a person niatching the
                                                                                               I




                  had of Fhkhvnskv exercising sin a slaiissnarv hike I prneeetkd to park my
                                                                                            car to ito Iii the
     iniage   I

     hou'e.
                     Case 3:20-cv-00265-FM Document 18 Filed 03/22/21 Page 3 of 3




                                           cni inside the hose   picsscd the doothell button sescral
     proachcd the home ind B'kh%s,sk\
                                                                                               I
I       .t


               iquati, wlit was ahimt 125 puds .5'S". blond
                                                              and had blue eyes. iswered the door.
ttmc and a
                                                         Spani%h   asked the 'oman br (he i3yk)nosky
ihe woman did not. understand uglisli and ers liuk   I




         kept repealing that he was in (he 'auua. When
                                                          asked again tir the E3vkhs'osky, the w 'man
                                                                                     I
IflLI sh

                                              kit, W;huui lürther untrma1,on.     tilled uu my report
urabbeti the papers out ot' the rn hand. and
                                                                                                                              I




and          Ic ft   i   he area WUhIJU! inc idem


                                                  Rut    Purple t'hionw:X'lctaliic        RM\V 4        Series with license plate JO/_ 040,
I       noted l3ykhvosky dicn e a
with a htrnper sticker which read "Ruso Rico"


                                                                              200   lbs to   220   lbs. 5'     "         t'
Wtic             Mule.       Csl,   atc 30.       Lse:   N,   Rn,ssit hair.                                        ti,



    Phenoittaph' See F'hihti                  I




                                          t'IN\ITY 1W PtRJUk                   THAi       J'HF     FM'I'S HFRFIN \Ri TRUI                 AND
    I    DH twl' t\FWR
    (:0Rkf(1




                              Cqcora                                                          [4retoii,    -   t77i 2i..5h        I   )



                                                                                Uocrt        Intelligence. tL('
             tE4Q&P II4C&ItX$                                                            As'. I.uis     Moño       Rivera,
                                                                                Sait Juan.         PR   t10q27
